DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/25/22, 5/10/21, and 9/1/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tooher et al. (U.S. 2021/0007101) (hereinafter “Tooher”).  Tooher teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a method for resource indication, comprising: receiving, by a terminal device, first indication information from a network device, the first indication information indicating at least one of an active transmission resource or an inactive transmission resource” is anticipated by the UEs 102 (terminal devices) that are in communication with base stations 114 (network devices) as shown in Figure 1A and spoken of on page 2, paragraph [0016]; where the UE 102 receives a DCI (first indication information) indicating that a bandwidth part (transmission resource) is becoming active as spoken of on page 9, paragraph [0090].
Lastly, “performing at least one of following operations: detecting, by the terminal device, a downlink (DL) control channel on the active transmission resource; or refraining from detecting the DL control channel on the inactive transmission resource based on the first indication information” is anticipated by the UE 102 that monitors (detects) PDCCH candidates (downlink control channel) in the monitored bandwidth parts (active transmission resource) and performs blind detection on a subset of DCI formats as spoken of on page 9, paragraph [0090].
Regarding claim 2, “receiving, by the terminal device, first configuration information from the network device, the first configuration information being configured to configure N transmission resources or select N transmission resources from a group of transmission resources, N>2 and N being an integer” is anticipated by the UE 102 that receives a configuration that provides a mapping (configuration) of previously transmitted resources as spoken of on page 9, paragraph [0093].
Regarding claim 3, “wherein the first configuration information is radio resource control (RRC) signaling, or system information (SI), or remaining minimum system information (RMSI) or a media access control element (MAC CE)” is anticipated by the UE 102 that receives configuration information in a signaling message via RRC configuration signaling as spoken of on page 9, paragraph [0089].
Regarding claim 4, “wherein the first indication information comprises indication information of M1 transmission resources, M1 being a positive integer, and a first transmission resource is one of the M1 transmission resources; 36responsive to that the first transmission resource is in an active state before the first indication information is received, the first transmission resource is deactivated after the first indication information is received; or, responsive to that the first transmission resource is in an inactive state before the first indication information is received, the first transmission resource is activated after the first indication information is received” is anticipated by the received DCI (first indication information) for indicating activation of a bandwidth part (BWP) that also includes scheduling information (indication information) for a downlink assignment or UL grant (M1 transmission resources); where the received DCI indicates that a BWP is becoming active (activated after indication information is received) as spoken of on page 9, paragraph [0090].
Regarding claim 5, “wherein the first indication information comprises indication information of M1 transmission resources and activation indication information or deactivation indication information corresponding to the M1 transmission resources, M1 being a positive integer, and a first transmission resource is one of the M1 transmission resources; responsive to that the first transmission resource corresponds to activation indication information, the first transmission resource is activated or the first transmission resource is kept in an active state; or, responsive to that the first transmission resource corresponds to deactivation indication information, the first transmission resource is deactivated or the first transmission resource is kept in an inactive state” is anticipated by the received DCI (first indication information) for indicating activation of a bandwidth part (activation indication information) that also includes scheduling information (indication information) for a downlink assignment or UL grant (M1 transmission resources); where the received DCI indicates that a BWP is becoming active (transmission resource activated) as spoken of on page 9, paragraph [0090]. 
Regarding claim 6, “wherein the first indication information comprises indication information of M1 transmission resources, M1 being a positive integer, and a first transmission resource is one of the M1 transmission resources; and the first transmission resource is activated or the first transmission resource is kept in an active state, or the first transmission resource is deactivated or the first transmission resource is kept in an inactive state” is anticipated by the received DCI (first indication information) for indicating activation of a bandwidth part (activation indication information) that also includes scheduling information (indication information) for a downlink assignment or UL grant (M1 transmission resources); where the received DCI indicates that a BWP is becoming active (transmission resource activated) as spoken of on page 9, paragraph [0090].
Regarding claim 7, “wherein the transmission resource corresponds to a label; and 37the first indication information comprises indication information of labels corresponding to M1 transmission resources respectively” is anticipated by the UE 102 that receives an indication that provides a mapping (label) of previously transmitted resources, where the mapping is received in a transmission in any of the BWPs for which a reference signal is configured or another BWP monitored by the UE as spoken of on page 9, paragraph [0093].
Regarding claim 8, “wherein the transmission resource corresponds to K-bit information, K being a positive integer; and the first indication information comprises K-bit information corresponding to M1 transmission resources” is anticipated by the received DCI (first indication information) for indicating activation of a bandwidth part (BWP) that also includes scheduling information (indication information) for a downlink assignment or UL grant (M1 transmission resources) as spoken of on page 9, paragraph [0090]; where the signaling utilizes data bit communication (K-bit information) as spoken of on page 16, paragraph [0150].
Regarding claim 9, “wherein the transmission resource corresponds to K-bit information, K being a positive integer, and activation indication information or deactivation indication information corresponds to I-bit information; and the first indication information comprises L-bit information corresponding to the M1 transmission resources respectively, K-bit information among the L-bit information represents indication information of the transmission resource and I-bit information among the L-bit information represents activation indication information or deactivation indication information corresponding to the transmission resource, 1 <I<L-K and I being an integer” is anticipated by the received DCI (first indication information) for indicating activation of a bandwidth part (activation indication information) that also includes scheduling information (indication information) for a downlink assignment or UL grant (M1 transmission resources); where the received DCI indicates that a BWP is becoming active (transmission resource activated) as spoken of on page 9, paragraph [0090]; where the signaling utilizes data bit communication (K-bit, L-bit, I-bit information) as spoken of on page 16, paragraph [0150].
Regarding claim 10, “An apparatus for resource indication, comprising: a transmission device, configured to receive first indication information from a network device, the first indication information indicating at least one of an active transmission resource or an inactive transmission resource” is anticipated by the UEs 102 (apparatus) that are in communication with base stations 114 (network devices) as shown in Figure 1A and spoken of on page 2, paragraph [0016]; where the UE 102 receives a DCI (first indication information) indicating that a bandwidth part (transmission resource) is becoming active as spoken of on page 9, paragraph [0090]; where the UE 102 of Figure 1B includes a transceiver 120 (transmission device).
Lastly, “a processor, connected to the transmission device and configured to perform at least one of following operations: detecting a downlink (DL) control channel on the active transmission resource, or refraining from detecting the DL control channel on the inactive transmission resource based on the first indication information” is anticipated by the UE 102 that monitors (detects) PDCCH candidates (downlink control channel) in the monitored bandwidth parts (active transmission resource) and performs blind detection on a subset of DCI formats as spoken of on page 9, paragraph [0090]; where the UE 102 of Figure 1B includes a processor 118 coupled to transceiver 120.
Regarding claim 11, “wherein the first indication information comprises first bitmap information, the first bitmap information is represented by M2 bits, M2>N and M2 being an integer, N bits among the M2 bits correspond to N transmission resources one to one, and a first transmission resource is one of the N transmission resources; when a value of a bit corresponding to the first transmission resource is a first numerical value, the first transmission resource is activated or the first transmission resource is kept in an active state; and/or, when a value of a bit corresponding to the first transmission resource is a second numerical value, the first transmission resource is deactivated or the first transmission resource is kept in an inactive state” is anticipated by the received DCI (first indication information) for indicating activation of a bandwidth part (transmission resource) that also includes scheduling information (indication information) for a downlink assignment or UL grant; where the received DCI (having bit value) indicates that a BWP is becoming active (transmission resource activated) as spoken of on page 9, paragraph [0090]; where the signaling utilizes data bit communication (bitmap information) as spoken of on page 16, paragraph [0150].
Regarding claim 12, “wherein a corresponding relationship between the N bits among the M2 bits and the N transmission resources is determined by at least one of. a rule specified in a protocol, radio resource control (RRC) configuration, and indication by a media access control element (MAC CE)” is anticipated by the UE 102 that receives a configuration that provides a mapping (relationship) of previously transmitted resources (N transmission resources) as spoken of on page 9, paragraph [0093]; where the configuration information is received in a signaling message via RRC configuration signaling as spoken of on page 9, paragraph [0089].
Regarding claim 13, “wherein the first indication information comprises first bitmap information, the first bitmap information is represented by M2 bits, M2>N and M2 being an integer, N bits among the M2 bits correspond to the N transmission resources one to one, and the first transmission resource is one of the N transmission resources; when a value of a bit corresponding to the first transmission resource is a first numerical value, the first transmission resource is changed from an active state to an inactive state or from an inactive state to an active state; or, when a value of a bit corresponding to the first transmission resource is a second numerical value, the first transmission resource is kept unchanged in an active state or in an inactive state” is anticipated by the received DCI (first indication information) for indicating activation of a bandwidth part (transmission resource) that also includes scheduling information (indication information) for a downlink assignment or UL grant; where the received DCI (having bit value) indicates that a BWP is becoming active (changed from an inactive state to an active state) as spoken of on page 9, paragraph [0090]; where the signaling utilizes data bit communication (bitmap information) as spoken of on page 16, paragraph [0150].
Regarding claim 14, “wherein a corresponding relationship between the N bits among the M2 bits and the N transmission resources is determined by at least one of: a rule specified in a protocol, RRC configuration, and indication by a MAC CE” is anticipated by the UE 102 that receives a configuration that provides a mapping (relationship) of previously transmitted resources (N transmission resources) as spoken of on page 9, paragraph [0093]; where the configuration information is received in a signaling message via RRC configuration signaling as spoken of on page 9, paragraph [0089].
Regarding claim 15, “wherein the transmission device is further configured to: send an acknowledgement message indicating that the first indication information is successfully received to the network device” is anticipated by the UE 102 that may transmit HARQ ACK/NACK feedback (acknowledgement message) in response to a BWP activation (indication information successfully received) as spoken of on page 14, paragraph [0135].
Regarding claim 16, “wherein the transmission device is further configured to: send indication information indicative of a transmission resource expected to be activated and/or indication information indicative of a transmission resource expected to be deactivated to the network device” is anticipated by the UE 102 that may indicate to the network any of the acquired BWPs and the secondary cell(s) for which they are valid (resource expected to be activated) by transmitting an indication (indication information) on a primary cell as spoken of on page 11, paragraph [0108].
Regarding claim 17, “wherein the first indication information is downlink control information (DCI) or a MAC CE” is anticipated by the UEs 102 (apparatus) that are in communication with base stations 114 (network devices) as shown in Figure 1A and spoken of on page 2, paragraph [0016]; where the UE 102 receives a DCI (first indication information) indicating that a bandwidth part (transmission resource) is becoming active as spoken of on page 9, paragraph [0090].
Regarding claim 18, “wherein, when the first indication information is the DCI, the DCI is user equipment (UE)-specific DCI or the DCI is group-common DCI” is anticipated by the DCI received at any time during a channel occupancy time that indicates to any number of UEs (group-common DCI) a change of active BWPs at an indicated time as spoken of on page 9, paragraph [0090]. 
Regarding claim 20, “wherein the transmission resource is a search space (SS), or the transmission resource is a resource configured for the terminal device to monitor the DL control channel” is anticipated by the UE 102 that monitors (detects) PDCCH candidates (downlink control channel) in the monitored bandwidth parts (active transmission resource) and performs blind detection on a subset of DCI formats as spoken of on page 9, paragraph [0090].
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tooher in view of Jeon et al. (U.S. 2021/0167930) (hereinafter “Jeon”).
Regarding claim 19, Tooher teaches claim 18 as described above.  Tooher does not explicitly teach “wherein, when the first indication information is the DCI, the DCI is scrambled by a cell radio network temporary identifier (C-RNTI); or, the DCI is scrambled by a dedicated radio network temporary identifier (RNTI); or, the DCI is scrambled by a specific RNTI.
However, Jeon teaches a wireless device that monitors a PDCCH of an active BWP during a time period, where DCI transmitted on the downlink by a base station may be scrambled based on a first RNTI configured for the wireless device as spoken of on page 37, paragraph [0506].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the DCI scrambling taught in Jeon to the signaling transmission method of Tooher in order to improve the synchronization of the control signaling transmission.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892). 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467